                  Case 20-10475-BLS              Doc 709         Filed 08/25/20        Page 1 of 4




                                UNITED STATES BANKRUPTCY COURT
                                     DISTRICT OF DELAWARE

                                                             :
    In re:                                                   :        Chapter 11
                                                             :
    CRAFTWORKS PARENT, LLC, et al.,                          :        Case No. 20-10475 (BLS)
                                                             :
             Debtors.1                                       :        Jointly Administered
                                                             :
                                                             :        Re: Docket Nos. 348, 469, 513, 540 547,
                                                             :        593, 619, & 684

     STIPULATED NOTICE OF WITHDRAWAL OF TOWER 111 BROADWAY, LLC’S
       OBJECTION TO THE (A) NOTICE OF CURE AMOUNTS AND POTENTIAL
        ASSUMPTION AND ASSIGNMENT OF EXECUTORY CONTRACTS AND
        UNEXPIRED CONTRACTS; AND (B) SECOND NOTICE OF ASSUMPTION
                 AND ASSIGNMENT OF CERTAIN EXECUTORY
                    CONTRACTS AND UNEXPIRED LEASES

             PLEASE TAKE NOTICE that on May 6, 2020, CraftWorks Parent, LLC and its debtor

affiliates, as debtors and debtors in possession (collectively, the “Debtors”) in the above-captioned

chapter 11 cases filed with the United Stated Bankruptcy Court for the District of Delaware (the

“Bankruptcy Court”) the Notice of Cure Amounts and Potential Assumption and Assignment of

Executory Contracts and Unexpired Leases [Dkt. No. 348].




1
      The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
      number are: Big River Breweries, Inc. (6292); Brew Moon Colorado, Inc. (5001); Chophouse License, LLC
      (2340); Craft Brewery Holding, Inc. (1228); CraftWorks Holdings, LLC (7163); CraftWorks Intermediate Co,
      LLC (9810); CraftWorks Parent, LLC (3345); CraftWorks Restaurants & Breweries Group, Inc. (4820);
      CraftWorks Restaurants & Breweries, Inc. (2504); CraftWorks Restaurants & Breweries, LLC (0676); GB
      Acquisition, Inc. (5175); GB Franchise, LLC (7716); GB Kansas, LLC (0924); GB Maryland, Inc. (6439); GB
      Parent, Inc. (1281); GBBR Texas, Inc. (9904); Gordon Biersch Brewery Restaurant Group, Inc. (8023); Harbor
      East Brewery, LLC (7759); Logan’s Restaurants, Inc. (9987); Logan’s Roadhouse, Inc. (2074); Logan’s
      Roadhouse of Kansas, Inc. (8716); Logan’s Roadhouse of Texas, Inc. (2372); LRI Holdings, Inc. (4571); Old
      Chicago Franchising LLC (7249); Old Chicago of Colorado, Inc. (4857); Old Chicago of Kansas, Inc. (0606);
      Old Chicago Oregon, LLC (5083); Old Chicago Parker Crossing, Inc. (9218); Old Chicago Taproom, LLC
      (5838); Old Chicago Westminster, Inc. (5759); Roadhouse Intermediate Inc. (6159); Roadhouse Midco Inc.
      (6337); Roadhouse Parent Inc. (5108); Rock Bottom Arizona, Inc. (4848); Rock Bottom License, LLC (9033);
      Rock Bottom of Minneapolis, Inc. (5762); Wadsworth Old Chicago, Inc. (4849); Walnut Brewery, Inc. (7405).
      The Debtors’ mailing address is 2981 Sidco Drive, Nashville, TN 37204.




9094812v.1
              Case 20-10475-BLS         Doc 709      Filed 08/25/20     Page 2 of 4




        PLEASE TAKE FURTHER NOTICE that on May 15, 2020, Tower 111 Broadway, LLC

(“Tower 111”) filed with the Bankruptcy Court the Objection of Tower 111 Broadway, LLC to the

Notice of Cure Amounts and Potential Assumption and Assignment of Executory Contracts and

Unexpired Leases (the “First Objection”) [Dkt. No. 469].

        PLEASE TAKE FURTHER NOTICE that on May 18, 2020, Tower 111 filed with the

Bankruptcy Court the Amended Objection of Tower 111 Broadway, LLC to the Notice of Cure

Amounts and Potential Assumption and Assignment of Executory Contracts and Unexpired Leases

(the “Second Objection”) [Dkt. No. 513]].

        PLEASE TAKE FURTHER NOTICE that on May 25, 2020, the Bankruptcy Court entered

the Order (I) Authorizing And Approving Semi-Private Sale Of Debtors’ Assets Free And Clear

Of All Liens, Claims, Encumbrances, And Other Interests; (II) Authorizing And Approving

Assumption And Assignment Of Certain Executory Contracts And Unexpired Leases Related

Thereto; And (III) Granting Related Relief [Docket No. 540] (the “Sale Order”).

        PLEASE TAKE FURTHER NOTICE that on May 27, 2020, Tower 111 filed with the

Bankruptcy Court the Second Amended Objection of Tower 111 Broadway, LLC to the Notice of

Cure Amounts and Potential Assumption and Assignment of Executory Contracts and Unexpired

Leases (the “Third Objection”) [Dkt. No. 547].

        PLEASE TAKE FURTHER NOTICE than on June 20, 2020, the Debtors filed the Second

Notice of Assumption and Assignment of Certain Executory Contracts and Unexpired Leases [Dkt.

No. 593], which indicated the Debtors’ intent to assume and assign a lease for real property located

at 11 Broadway, Nashville, Tennessee (the “Lease”) between Logan’s Roadhouse, Inc. and Tower

111 to DBFLF CFTWE Holdings L.P. and its affiliates (the “Buyer”).




9094812v.1
              Case 20-10475-BLS        Doc 709     Filed 08/25/20    Page 3 of 4




        PLEASE TAKE FURTHER NOTICE that on June 29, 2020, Tower 111 filed with the

Bankruptcy Court the Third Amended Objection of Tower 111 Broadway, LLC to the Notice of

Cure Amounts and Potential Assumption and Assignment of Executory Contracts and Unexpired

Leases (the “Fourth Objection”) [Dkt. No. 603].

        PLEASE TAKE FURTHER NOTICE that on August 7, 2020, Tower 111 filed with the

Bankruptcy Court the Second Amended Objection of Tower 111 Broadway, LLC to the Notice of

Cure Amounts and Potential Assumption and Assignment of Executory Contracts and Unexpired

Leases (the “Fifth Objection”, and together with the First Objection, Second Objection, Third

Objection and Fourth Objection, the “Objections”) [Dkt. No. 684].

        PLEASE TAKE FURTHER NOTICE that Tower 111 hereby withdraws the Objections,

and the Lease, as amended, most recently by amendment dated August 24, 2020, is assumed and

assigned to Buyer pursuant to the terms of the Sale Order.

                          [Remainder of page left intentionally blank]




9094812v.1
               Case 20-10475-BLS      Doc 709      Filed 08/25/20   Page 4 of 4




 Dated: August 25, 2020                                 Dated: August 25, 2020
        Wilmington, DE                                         Woodland Park, NJ

 By: /s/ Michael W. Yurkewicz                           By: /s/ Anthony J. D’Artiglio
       KLEHR HARRISON HARVEY                                 ANSELL GRIMM & AARON, P.C.
       BRANZBURG LLP                                         Joshua S. Bauchner, Esq.
       Domenic E. Pacitti (DE Bar No. 3989)                  Anthony J. D’Artiglio, Esq.
       Michael W. Yurkewicz (DE Bar No. 4165)                365 Rifle Camp Road
       919 N. Market Street, Suite 1000                      Woodland Park, NJ 07424
       Wilmington, DE 19801                                  Telephone: (973) 247-9000
       Telephone: (302) 426-1189
                                                            Attorneys for Tower 111 Broadway, LLC
       -and-

       KLEHR HARRISON HARVEY
       BRANZBURG LLP
       Morton R. Branzburg
       1835 Market Street, 14th Floor
       Philadelphia, PA 19103
       Telephone: (215) 569-2700

       -and-

       KATTEN MUCHIN ROSENMAN LLP
       Steven J. Reisman (admitted pro hac vice)
       575 Madison Avenue
       New York, New York 10022-2585
       Telephone: (212) 940-8800
       sreisman@katten.com
       bryan.kotliar@katten.com

       -and-

       KATTEN MUCHIN ROSENMAN LLP
       Peter A. Siddiqui (admitted pro hac vice)
       525 W. Monroe Street
       Chicago, IL 60661
       Telephone: (312) 902-5200
       Email: peter.siddiqui@katten.com

       Attorneys for the Debtors
       and Debtors in Possession




9094812v.1
